Citation Nr: 0534035	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2004, at which time it was remanded so 
that the veteran could be afforded full notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), and a VA examination, 
followed by readjudication of the claim in question.  
Following the completion of the RO's actions, the case was 
returned to the Board for further review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy while 
serving on active duty.

2.  The preponderance of the evidence is against finding that 
the veteran has PTSD that is related to his military service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated as a result of military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a May 2004 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Background.  The veteran contends that he has PTSD due to 
stressful events he experienced while serving in the Navy as 
a submariner as well as while performing security duties at a 
naval weapons center.

The veteran's Department of Defense (DOD) Forms 214, show 
that he was a qualified submariner.  He served as an engine 
maintenance technician, security guard, and as an auxiliary 
equipment technician.  His awards do not include any 
decorations indicative of combat service, however, they do 
show deterrent submarine patrol service, as well as service 
on board a ballistic missile submarine.

The service medical records are silent as to any psychiatric 
treatment.  

An August 2001 letter from a VA psychiatrist to the veteran's 
employer noted that he had been seen since June 2001 at the 
Pittsburgh VA Medical Center (VAMC).  He noted that the 
veteran had been diagnosed with PTSD, bipolar mood disorder, 
and alcohol abuse.  He was being treated with several 
medications.  The veteran's work environment and work 
schedule were noted to be significant stressors.  He was 
cleared to return to work but an adjustment to his work 
schedule was recommended.

A review of the veteran's VAMC treatment records reveal 
several additional notations of PTSD but there is no 
supporting medical evidence for a diagnosis of PTSD.  The 
clinical records, however, frequently list only rule out 
PTSD, and offer several other diagnoses which are supported 
by the record including alcohol abuse and dependence, major 
depressive episodes, a panic disorder, and an anxiety 
disorder.  His psychosocial stressors were noted to be 
severe, but these were interpersonal problems, work 
difficulty, psychiatric problems, and alcohol problems.

In an October 2001 letter, the RO requested the veteran to 
submit information in support of his PTSD stressors.  He 
failed to respond to this letter.
  
At a May 2005 VA PTSD examination, the examiner noted that he 
reviewed the veteran's claims file, as well as was the 
medical records in the VAMC records system prior to the 
examination.  He noted that the veteran was last seen in the 
VAMC clinic in December 2001.  At that time, he reported for 
follow up medication by the VA psychiatrist who wrote the 
aforementioned August 2001 letter to his employer.  The 
veteran was not currently being treated.  

The veteran reported being assigned to the Yorktown Naval 
Weapons Station for about 18 months and performing security 
work.  All the remaining time in service was onboard 
submarines.  In regard to specific stressors he reported 
that, "two guys blew their brains out in Yorktown.  It was 
sometime between 1987 and 1989, but I don't even remember the 
exact date."  He noted that the first serviceman was a 
Marine.  He was missing and they sounded an alarm.  He was 
discovered by a group of servicemen, including the veteran, 
because they had been sent out together in the truck.  There 
were six other guys with the veteran.  The Marine reportedly 
blew his brains out with an M-16 rifle while in a truck.  The 
veteran stated that he knew him because they had been in the 
same barracks, although he did not remember his name.  The 
veteran had to clean the truck and that took days because he 
had to replace the windshield.  When asked for specific 
details it appeared that the veteran was not involved in 
handling or moving the body.  In fact he reported that his 
part simply involved cleaning and repairing the truck.  At no 
point was he in danger and he and the others arrived well 
after the event occurred.

The veteran reported that six months later a sailor stood in 
front of a truck and shot himself in the temple with a .45 
caliber pistol.  It was almost same scenario as the prior 
suicide.  He had failed to report in and the veteran was sent 
out along with others to locate him.  Again a group of 
sailors including the veteran found him.  The veteran was a 
pallbearer at the sailor's funeral and "presented a flag" 
to his wife. The sailor had killed himself well before the 
veteran arrived, and he did not report any specific danger or 
threat, nor was he responsible for handling or moving the 
body.  

The final stressor the veteran reported was that in 1985 or 
1986 when he had an emergency appendectomy performed onboard 
a submarine, by a corpsman, while under the North Pole.  He 
was evacuated by helicopter to a hospital in Scotland.  He 
reported waking up and seeing a doctor with his hand inside 
his belly.   The veteran was unspecific about the surgery and 
only indicated that some sort of surgery was performed by a 
corpsman.  

A mental status examination was conducted, and he was 
administered a battery of psychological tests including the 
Mississippi Scale for Combat-Related PTSD.  Despite the 
absence of any significant stressor meeting "criterion A" 
under the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (Fourth Edition) (DSM-IV) 
for PTSD, he still obtained a score of 115.  In other testing 
he reported rather inconsistent symptomatology which appeared 
to be related to anxiety, irritability, and depression and 
not specifically PTSD.  On the Beck Depression Inventory, his 
score reflected moderate to severe depression.  Overall his 
testing appeared to be invalid secondary to his overall 
reporting symptomatology which reflected more of 
characterological difficulty than an Axis I psychiatric 
disability.  The diagnoses were Axis I- generalized anxiety 
disorder, not related to military service; and alcohol abuse 
and dependence by history, current usage unknown.  An Axis II 
diagnosis of histrionic personality disorder was also given.

The examiner noted that the results of the evaluation clearly 
indicated that the veteran did not report stressors which met 
criterion A for a DSM-IV diagnosis of PTSD.  While he 
reported seeing the aftermaths of two suicides in service, 
the veteran neither directly witnessed nor was he endangered 
by these events.  In both cases he did not report handling or 
moving the bodies.  Although he was responsible for cleaning 
and repairing a truck after the death of one of these 
servicemen, he reported events which clearly did not qualify 
as a DSM-IV traumatic stressor involving direct danger to the 
veteran himself.  He also reported a severe medical problem 
involving appendicitis where his life was in danger.  In fact 
he was treated and medievaced.  This again did not meet the 
criteria for PTSD.  The veteran had in the past reported 
symptoms consistent with PTSD which clearly misled clinicians 
who did not have the time to take an adequate history 
regarding his reported stressors.  This was the case in the 
past reports and diagnoses of PTSD documented in the VAMC 
treatment reports.  During these sessions the appellant 
appeared to have significantly over reported symptoms in 
relation to alleged stressors, which when thoroughly examined 
did not meet DSM-IV criteria for PTSD.  The veteran did not 
appear to be malingering but rater appeared to have 
characterological problems that resulted in him exaggerating 
anxiety symptoms.  He also reported an extensive history of 
alcohol dependence resulting in previous alcohol treatment 
which appears to have contributed to previous reports of 
depression.     

Analysis.  In general, service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) (2005) in turn require that a 
diagnosis of a mental disorder conform to DSM IV.

Where a veteran did not engage in combat with the enemy, or 
when he did engage in combat with the enemy but the claimed 
stressor is not related to such combat, lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. 
App. 70, 76 (1994).

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  The occurrence of the claimed 
stressor(s) must be supported by credible evidence. Id.  As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the veteran was engaged in 
combat with the enemy. See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).

In this regard, personnel records reveal the veteran has not 
received any military citation that would demonstrate that he 
was engaged in combat with the enemy. Additionally, neither 
the veteran's DD Form 214 nor any other evidence in the 
record indicates combat experience.  Therefore, the Board 
concludes that the claimant is not a "combat veteran."  
Accordingly, his lay testimony regarding the claimed 
stressors cannot alone be accepted as conclusive evidence as 
to the actual existence of his claimed stressors.

Next, the Board will look to see if the record contains 
evidence that corroborates the veteran's statements and 
testimony as to the occurrence of any of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West.

The veteran was not diagnosed with PTSD while on active duty.  
When initially examined by VA in June 2001, the examiner 
concluded that the veteran was suffering from PTSD.  The 
examiner based his diagnosis on the initial clinical input 
examination of the veteran.  The examiner did not further 
evaluate the claimant to determine whether he actually had 
PTSD.  Hence, this notation is of de minimus probative value.  
See generally, LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The VA examiner in May 2005 found no evidence that the 
veteran had PTSD.  He noted that the diagnoses of PTSD 
contained in the VA treatment reports for 2001 were based on 
his reported symptoms which the examiner considered to have 
been significantly over reported in relation to his alleged 
stressors.

As noted above, the RO in an October 2001 letter requested 
the veteran to submit information in support of his PTSD 
stressors.  He failed to respond to this letter.  None of the 
evidence of record establishes the veteran participated in 
any independently verifiable in-service stressful  events.  
Although the veteran is currently service connected for 
residuals of an appendectomy, this is not shown to have been 
a stressful event.  

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated. See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred). Nevertheless, despite efforts 
by the RO to confirm the veteran's allegations, no evidence 
has been uncovered which shows that any members of his unit 
participated in the type of activity described by him or 
witnessed the kind of things described by him during the time 
period he provided.  Although VA physicians have diagnosed 
the veteran with PTSD, the Board may not grant service 
connection for PTSD in cases such as this without supporting 
evidence of the occurrence of any claimed stressors.  Given 
the lack of supporting evidence required by the law, and 
given that the most probative medical evidence does not 
support a current disability due to PTSD, the Board finds 
that the greater weight of the evidence is against the 
veteran's claim of service connection.  Thus, entitlement to 
service connection for PTSD is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


